Plaintiff in error, Steve Shannon, was convicted of the offense of unlawfully conveying intoxicating liquor, and was sentenced to serve a term of thirty days in the county jail, and to pay a fine of fifty dollars. The judgment was entered on the 22nd day of November, 1913. To reverse the judgment an appeal was taken by filing in this court on January 19, 1914, a petition in error with case-made. No briefs have been filed, and when the case was called for final submission, no appearance was made on behalf of plaintiff in error. Whereupon the Attorney General moved to affirm the judgment for failure to prosecute the appeal. We have examined the record proper and have discovered no error that will warrant a reversal of the judgment. The motion to affirm is, therefore, sustained.